Case
Case 1-17-01085-ess
     1-19-46381-nhl Doc
                    Doc 18-10
                        277-4 Filed
                              Filed 10/21/20
                                    10/14/20 Entered
                                             Entered 10/21/20
                                                     10/14/20 04:49:10
                                                              19:43:45




          EXHIBIT D
           Case
           Case 1-17-01085-ess
                1-19-46381-nhl Doc
                               Doc 18-10
                                   277-4 Filed
                                         Filed 10/21/20
                                               10/14/20 Entered
                                                        Entered 10/21/20
                                                                10/14/20 04:49:10
                                                                         19:43:45




---------- Forwarded message---------
From: Navient <pcc-eteam@navient.com >
Date: Tue, Oct 13, 2020 at 1:15 PM
Subject: Turn over a new leaf today !
To: <SAMLIKESEMAIL@gmail.com >




                   READY TO
                   TURN OVER A
                   NEW LEAF?



                                    WE'RE HERE TO HELP.


                   Call us at 1-877-680-4538 so we can find the best private student loan
                   repayment option for you .




                                                      1
Case
Case 1-17-01085-ess
     1-19-46381-nhl Doc
                    Doc 18-10
                        277-4 Filed
                              Filed 10/21/20
                                    10/14/20 Entered
                                             Entered 10/21/20
                                                     10/14/20 04:49:10
                                                              19:43:45



                   A VARIETY OF SHORT- AND LONG-TERM
                   SOLUTIONS ARE AVAILABLE, INCLUDING:

                        •   Auto Pay




                        •    Reduced interest rates




                        •    Extended terms




                        •    Settlement




       As an added bonus for enrolling in Auto Pay , you may be
       eligible for a .25% interest rate reduction. (Restrictions may
       apply.)•



       Let us customize a plan to assist you.

       Call us at 1-877-680-4538 .




      This is an attempt to collect a debt , and any information obtained will be used for
      that purpose .


       To verify eligibil ity and the amount of your interest rate reduction , log in to your
       1


       account and view your borrower benefits . If applicable , the interest rate reduction
      for Auto Pay will be available only wh ile your recurring payments are successfully
      deducted from the designated bank account. This benefit is suspended during
      periods of deferment or forbearance , when monthly payments are not required . If
      you were previously on Auto Pay, we'll resume Auto Pay when deferment or
      forbearance ends . If an Auto Pay payment is rejected by your bank for any reason,
      you may lose the rate reduction permanently . For multi-party loans , only one party
      may enroll in Auto Pay.


      Privacy I Terms of Use
      © 2020 Navient Solutions , LLC. All rights reserved . Navient and the Navient logo


                                                   2
Case
Case 1-17-01085-ess
     1-19-46381-nhl Doc
                    Doc 18-10
                        277-4 Filed
                              Filed 10/21/20
                                    10/14/20 Entered
                                             Entered 10/21/20
                                                     10/14/20 04:49:10
                                                              19:43:45



       are registered service marks of Navient Solutions , LLC. Navient Corporation and
       its subsidiaries , including Navient Solutions , LLC, are not sponsored by or
       agencies of the United States of America.


       XR20-1312340




                                                 3
